Case 2:85-cv-04544-DMG-AGR Document 594 Filed 07/11/19 Page 1 of 2 Page ID #:31293



    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11   JENNY LISETTE FLORES, et al.,            Case No.: CV 85-4544-DMG (AGRx)
   12                        Plaintiffs,         ORDER RE EX PARTE
                                                 APPLICATION TO FILE BRIEF
   13               v.                           OF AMICI CURIAE
   14
        WILLIAM P. BARR, Attorney General
   15   of the United States, et al.,
   16                       Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             1
Case 2:85-cv-04544-DMG-AGR Document 594 Filed 07/11/19 Page 2 of 2 Page ID #:31294



    1        On July 9, 2019, the District of Columbia and the States of California,
    2   Massachusetts, Connecticut, Delaware, Hawaii, Illinois, Maryland, Michigan,
    3   Minnesota, New Jersey, New Mexico, New York, North Carolina, Oregon,
    4   Pennsylvania, Rhode Island, Vermont, Virginia, and Washington (“States”) filed an
    5   Ex Parte Application to file a brief of amici curiae in support of Plaintiffs’ Ex Parte
    6   Application for a Temporary Restraining Order. [Doc. # 592.] The States represent
    7   that counsel for the parties have consented to the States’ request.             See id. at 2.1
    8   Accordingly, the Court GRANTS the States’ Ex Parte Application. Within three
    9   (3) days of the date of this Order, the States shall refile on the docket the brief found
   10   in Docket Entry No. 592-1.
   11
   12   DATED: July 11, 2019                        _______________________________
                                                    DOLLY M. GEE
   13                                               UNITED STATES DISTRICT JUDGE
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28         1
                  All page references herein are to page numbers inserted by the CM/ECF system.

                                                      2
